Title: To George Washington from Joseph Waterhouse, Sr., 27 January 1780
From: Waterhouse, Joseph Sr.
To: Washington, George


          
            Scarborough [District of Maine]the 27th Jany 1780
            May it Please your Excellency
          
          The Humble Petetion of Joseph Waterhouse containing the Perticulars of my son Joseph Waterhouse belonging To Colo. Jackson Regiment in the Continential Army the unhappy Circumstances of the said Joseph being as I Understand under Sentence of death by the Martial law for the Crime of disertion.
          Your Petetioner Prays That Your Excellency would take into Your Wise consideration the Unhappy Circumstances of the said Joseph the Criminal now under Sentence of death by your Excellencys Compasion in granting the said Joseph your free & full Pardon: as also from your Excellencies feeling Compassion for his fellow Creature but also from Motives as follows—The unhappy Joseph the Criminal has here in Town a wife & Two Children under difficult Circumstances and Cheifly Renderd so by the absence of her unhappy husband who—for the love of his Countrey & the firm attachment to Liberty has Scacrificd all That was near and dear to him for the sake of himself and Posterity altho’ his present Conduct is not to be Justified and the Seeming Reverse to what I have heretofore Related but Persons may be guilty of and Contract gross Errors but yet may mean Right at heart nevertheless. And also myself I have a free mind & love of my Countrey and would not be guilty of Countenancing or giving Any Encouragment to so vile & detrimental Injury to the common Cause but look upon the Martial Law to be Wholesome good & Just to Support Peace & good Order in the Camp: I have been for the Support of Liberty ever Since this Unhappy dispute began and have had three Sons engaged in the Service of their Countrey the most part of the Time &c.
          And Your Petetioner Prays Your Excellencies Wise & benevolent Compassion for my Unhappy Son at the footstool of your Mercy by granting him your Excellencies full and free Pardon—And your Petetioner in duty bound shall ever Pray
          
            Joseph Waterhouse
          
        